Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. J. Robert Brown, Jr. (Reg. No. 45,438) on March 22, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 4, 8-9, 14 and 18-19 are canceled.
Claims 1-3, 5-7, 10-13, 15-17 and 20-21 are amended as presented below:
1. (currently amended) A method at a network element within a Vehicle to Everything (V2X) Communications Domain, the method comprising:
	receiving a tracking request at the network element from a law enforcement monitoring facility for a target vehicle, the tracking request including identifying information for the target vehicle;
	creating a target vehicle list based on the tracking request;
	distributing the target vehicle list to at least one V2X endpoint, wherein the distributing is limited to a geographic region, and wherein the at least one V2X endpoint comprises exclusively authorized vehicles  and roadside units within the geographic region;
	receiving at least one sighting report from the at least one V2X endpoint; and


2. (original) The method of claim 1, wherein the creating the target vehicle list comprises updating an existing target vehicle list with the information from the tracking request.

3. (original) The method of claim 1, wherein the creating the tracked vehicle list comprises:
	forwarding the information to one or more of a Linkage Authority, Registration Authority or Pseudonym Certificate Authority;
	receiving information for the target vehicle; and
	building or appending the target vehicle list with the received information for the target vehicle.

4. (canceled)

5. (original) The method of claim 1, wherein the sighting report includes one or more of: vehicle identification; vehicle location; license plate information for the target vehicle; images of the target vehicle; make of the target vehicle; model of the target vehicle; color of the target vehicle; V2X messages from the target vehicle; or sensor readings for the target vehicle.

6. (original) The method of claim 1, wherein the method further comprises sharing target vehicle list entries with other tracking network elements within the V2X communications domain.

7. (original) The method of claim 1, wherein the second network element is a law enforcement monitoring facility.

8. (canceled) 

9. (canceled)

10. (currently amended) The method of claim 1, wherein the target vehicle list is encrypted, and wherein the authorized vehicles or roadside units have decryption keys.

11. (currently amended) A network element within a Vehicle to Everything (V2X) Communications Domain, the network element comprising:
	a processor; and
	a communications subsystem,
wherein the network element is configured to:
	receive a tracking request at the network element from a law enforcement monitoring facility for a target vehicle, the tracking request including identifying information for the target vehicle;
	create a target vehicle list based on the tracking request;
	distribute the target vehicle list to at least one V2X endpoint, wherein the distributing is limited to a geographic region, and wherein the at least one V2X endpoint comprises exclusively authorized vehicles  and roadside units within the geographic region;
	receive at least one sighting report from the at least one V2X endpoint; and
	forward the at least one sighting report to a second network element, the forwarding comprising periodically aggregating a plurality of sighting reports.

12. (original) The network element of claim 11, wherein the creating the target vehicle list comprises updating an existing target vehicle list with the information from the tracking request.

13. (original) The network element of claim 11, wherein the network element is configured to create the tracked vehicle list by:
	forwarding the information to one or more of a Linkage Authority, Registration Authority or Pseudonym Certificate Authority;
	receiving information for the target vehicle; and
	building or appending the target vehicle list with the received information for the target vehicle.


15. (original) The network element of claim 11, wherein the sighting report includes one or more of: vehicle identification; vehicle location; license plate information for the target vehicle; images of the target vehicle; make of the target vehicle; model of the target vehicle; color of the target vehicle; V2X messages from the target vehicle; or sensor readings for the target vehicle.

16. (original) The network element of claim 11, wherein the network element is further configured to share target vehicle list entries with other tracking network elements within the V2X communications domain.

17. (original) The network element of claim 11, wherein the second network element is a law enforcement monitoring facility.

18. (canceled) 

19. (canceled)

20. (currently amended) The network element of claim 11, wherein the target vehicle list is encrypted, and wherein the authorized vehicles or roadside units have decryption keys.

21. (currently amended) A non-transitory computer readable medium for storing instruction code, which, when executed by a processor of a network element within a Vehicle to Everything (V2X) Communications Domain cause the network element to:
	receive a tracking request at the network element from a law enforcement monitoring facility for a target vehicle, the tracking request including identifying information for the target vehicle;
	create a target vehicle list based on the tracking request;
 and roadside units within the geographic region;
	receive at least one sighting report from the at least one V2X endpoint; and
forward the at least one sighting report to a second network element, the forwarding comprising periodically aggregating a plurality of sighting reports.
Reasons for allowance
Claims 1-3, 5-7, 10-13, 15-17 and 20-21 are allowed (renumbered as claims 1-15).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 6-7) filed on 10/19/2020.
Regarding claim 1, in addition to Applicant’s amendments and remarks filed on
10/19/2020, the closest prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Miller et al. (US 2016/0358031 A1) discloses tracking process that relies on vehicle-to-vehicle communication by receiving a registration of a plate for tracking purposes from a user (please see Fig. 2, [0039]), creating a list by adding the vehicle plate and wireless identification number to a list of vehicles to be tracked (please see paragraph [0048]) and providing the current location, the speed and heading of the vehicle when there is a match to the owner (please see paragraph Fig. 5, [0062]). 
Makled et al. (US 10,089,869 B1) discloses that the reception of the tracking message by other bystander vehicles, roadside units as an example for V2X commutation and determining whether the target vehicle is in the vicinity of the V2X device, capturing an image, a license 
Merjanian et al. (US 10,270,899 B1) discloses receiving of an alert and forwarding the alert to administrator and providing indications where an emergency is located by information gleaned from the users and providing updates in real-time continuously or periodically (please see col. 45 lines 64-67 and col. 46 lines 1-6)     
However Miller, Makled and Merjanian combined fail to explicitly disclose “…wherein the distributing is limited to a geographic region, and wherein the at least one V2X endpoint comprises exclusively authorized vehicles and roadside units within the geographic region;
receiving at least one sighting report from the at least one V2X endpoint; and forwarding the at least one sighting report to a second network element, the forwarding comprising periodically aggregating a plurality of sighting reports.”, in combination with the other claim elements and features.
Regarding claim 11, in addition to Applicant’s amendments and remarks filed on
10/19/2020, the closest prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Miller et al. (US 2016/0358031 A1) discloses tracking process that relies on vehicle-to-vehicle communication by receiving a registration of a plate for tracking purposes from a user (please see Fig. 2, [0039]), creating a list by adding the vehicle plate and wireless identification number to a list of vehicles to be tracked (please see paragraph [0048]) and providing the current location, the speed and heading of the vehicle when there is a match to the owner (please see paragraph Fig. 5, [0062]). 
Makled et al. (US 10,089,869 B1) discloses that the reception of the tracking message by other bystander vehicles, roadside units as an example for V2X commutation and determining whether the target vehicle is in the vicinity of the V2X device, capturing an image, a license plate, location, speed and trajectory about the target vehicle and rebroadcasting the targeting message (please see col. 2, lines 47-55 and col. 5, lines 6-11). 
Merjanian et al. (US 10,270,899 B1) discloses receiving of an alert and forwarding the alert to administrator and providing indications where an emergency is located by information gleaned from the users and providing updates in real-time continuously or periodically (please see col. 45 lines 64-67 and col. 46 lines 1-6)     
However Miller, Makled and Merjanian combined fail to explicitly disclose “…wherein the distributing is limited to a geographic region, and wherein the at least one V2X endpoint comprises exclusively authorized vehicles and roadside units within the geographic region;
receive at least one sighting report from the at least one V2X endpoint; and forward the at least one sighting report to a second network element, the forwarding comprising periodically aggregating a plurality of sighting reports.”, in combination with the other claim elements and features.
Regarding claim 21, in addition to Applicant’s amendments and remarks filed on
10/19/2020, the closest prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Miller et al. (US 2016/0358031 A1) discloses tracking process that relies on vehicle-to-vehicle communication by receiving a registration of a plate for tracking purposes from a user (please see Fig. 2, [0039]), creating a list by adding the vehicle plate and wireless identification number to a list of vehicles to be tracked (please see paragraph [0048]) and 
Makled et al. (US 10,089,869 B1) discloses that the reception of the tracking message by other bystander vehicles, roadside units as an example for V2X commutation and determining whether the target vehicle is in the vicinity of the V2X device, capturing an image, a license plate, location, speed and trajectory about the target vehicle and rebroadcasting the targeting message (please see col. 2, lines 47-55 and col. 5, lines 6-11). 
Merjanian et al. (US 10,270,899 B1) discloses receiving of an alert and forwarding the alert to administrator and providing indications where an emergency is located by information gleaned from the users and providing updates in real-time continuously or periodically (please see col. 45 lines 64-67 and col. 46 lines 1-6)     
However Miller, Makled and Merjanian combined fail to explicitly disclose “…wherein the distributing is limited to a geographic region, and wherein the at least one V2X endpoint comprises exclusively authorized vehicles and roadside units within the geographic region;
receive at least one sighting report from the at least one V2X endpoint; and forward the at least one sighting report to a second network element, the forwarding comprising periodically aggregating a plurality of sighting reports.”, in combination with the other claim elements and features.
Therefore, claims 1-3, 5-7, 10-13, 15-17 and 20-21 considered allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645